DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-14 and 21are allowable. Claims 4, 7, 8 and 21, are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on April 30, 20, is hereby withdrawn and claims 4, 7, 8 and 21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Mr. Shawn Pyles on July 26, 2021.
The application has been amended as follows: 
4. The LED package of claim 1, wherein each opening of the at least one opening comprises an aperture extending through at least a portion an entire thickness of the contact pad.
12. A light emitting diode (LED) packages, comprising: 
a submount comprising a first face, a second face that opposes the first face, a first die attach pad on the first face, a second die attach pad on the first face, a first plurality of vias registered with the first die attach pad, and a second plurality of vias registered with the second die attach pad; and 
an LED chip comprising a primary light emitting face, a mounting face that opposes the primary light emitting face, an anode contact pad on the mounting face, and a cathode contact pad on the mounting face; 
wherein the anode contact pad is coupled with the first die attach pad, the cathode contact pad is coupled with the second die attach pad, and wherein the cathode contact pad defines a plurality of openings, and openings of the plurality of openings that are registered with vias of the second plurality of vias.
21. The LED package of claim 12, wherein at least one of a via of the first plurality of vias and a via at least one of the vias of the second plurality of vias extends in the submount at an oblique angle between the first face and the second face.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "the contact pads defines at least one opening that is registered with the at least one via", as recited in claim 1; and "the cathode contact pad defines a plurality of openings, and openings of the plurality of openings are registered with vias of the second plurality of vias", as recited in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811